Citation Nr: 0127573	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cancer of the 
throat (larynx) status post laryngectomy, to include as due 
to tobacco use during service.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for cancer of the 
throat (larynx) status post laryngectomy secondary to 
nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1959, from November 1961 to August 1962, and from June 1976 
to December 1976, as well as Reserve and National Guard 
service.  

As hereinafter more particularly explained, this matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000, a statement of the case was issued in June 2001, and a 
substantive appeal was received in July 2001.  

For reasons hereinafter explained, the Board has restyled the 
issues as shown on the first page of this decision.  


REMAND

The Board notes that the "Internal Revenue Service 
Restructuring and Reform Act of 1998," became Public Law No. 
105-206 on July 22, 1998, and prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service unless the 
disability was manifest during service or to the requisite 
degree of disability within any applicable presumptive 
period..  112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (West 1991).  However, this statutory 
prohibition is only applicable to claims filed after June 9, 
1998.  For claims filed prior to that date, it was possible 
to establish service connection for disability due to tobacco 
use during service if certain criteria were met.  In the 
present case, the RO has apparently determined that the 
claims based on tobacco use were received after June 9, 1998, 
and that the statutory prohibition outlined in 38 U.S.C.A. 
§ 1103 (West 1991) therefore applies.  For the following 
reasons, the Board disagrees. 

The record shows that the veteran filed his initial service 
connection claim in May 1998 listing (among other disorders) 
"cancer of throat" and referencing the year 1955.  Included 
with that claim were copies of post-service medical records 
documenting treatment for throat cancer and also referencing 
a long history of smoking.  However, there was nothing in the 
veteran's May 1998 claim or in any supporting communications 
from either the veteran or his representative which expressly 
specified which theories of service connection he was 
advancing.  By rating decision in January 2000, the RO denied 
service connection for (among other things) cancer of the 
throat (larynx) status post laryngectomy.  In this rating 
decision, the RO noted that the evidence did not show that 
cancer of the throat was manifested during service or within 
one year of the veteran's discharge from service.  The RO 
further noted that there was no evidence that the veteran 
served in Vietnam during his service.  In February 2000, the 
veteran was notified of the RO's determination and informed 
that he must submit evidence that the cancer of the throat 
was incurred in or aggravated by his military service in 
order to make his claim "well grounded."  He was also 
furnished notice of appellate rights and procedures, 
including the necessity of filing a notice of disagreement 
within one year of the notification of the rating decision.  
See generally 38 U.S.C.A. § 7105 (West 1991).  

In September 2000 (within the one year period following the 
February 2000 notification of the January 2000 rating 
decision), a written communication, with attachments, was 
received from the veteran's representative.  The 
representative's letter began by asking the RO to "please 
accept the following evidence as a Notice of Disagreement 
with the rating decision..."  In an attached Statement in 
Support of Claim (VA Form 21-4138), the veteran first 
indicated that he wished to file a notice of disagreement as 
to a right shoulder claim which had also been denied in the 
same rating decision.  The veteran then went on to indicate 
that he also wanted to file a "motion for reconsideration" 
as to the service connection for throat cancer issue based on 
enclosed "new evidence."  Attached were letters from two 
medical doctors dated in September 2000.  Both letters 
included opinions to the effect that the veteran's heavy 
smoking led to the development of his throat cancer.  One 
physician, Elizabeth A. Lindeke, M.D., also stated that the 
veteran's continued smoking caused by nicotine addiction 
acquired in the service was a direct cause of the veteran's 
laryngeal cancer.  

In reviewing the record, it appears that the RO viewed the 
September 2000 communications from the veteran and his 
representative as advancing (for the first time) claims based 
on tobacco use during service.  Since the communications were 
received after June 9, 1998 (the effective date of the 
statutory prohibition of service connection for tobacco use 
claims), the RO denied the underlying claims in a March 2001 
rating decision.  However, the Board believes that the 
September 2000 communications from the veteran and his 
representative (viewed together) may arguably be viewed as 
constituting a notice of disagreement from the January 2000 
rating decision.  

In this regard, some weight must be given to the fact that 
the representative's cover letter indicated that the enclosed 
evidence was being submitted as a notice of disagreement.  
While the veteran indicated in his VA Form 21-4138 only that 
he was asking for a "motion for reconsideration" as to the 
throat cancer claim, the Board is hesitant to use this choice 
of language against the veteran's interests when the cover 
letter from the representative appears on its face to 
indicate that the letter with attached evidence was being 
submitted as a notice of disagreement.  Further, the 
veteran's representative asked for a statement of the case.  
Significantly, the attached medical evidence clearly set 
forth an opinion as to the relationship of the throat cancer 
to nicotine dependence during service.  Even more significant 
is the fact that no medical evidence was submitted relating 
to any of the other disorders addressed by the RO in the 
January 2000 rating decision.  The choice of language by the 
veteran in his VA Form 21-4131 was unfortunate and may, 
standing alone, be reasonably viewed as an indication by the 
veteran that he only wanted the January 2000 decision as to 
the throat cancer to be reviewed in light of additional 
evidence.  However, the representative's communication asked 
that the evidence addressing a link between smoking and the 
veteran's cancer be accepted as a notice of disagreement.  

The record therefore includes two apparently conflicting 
communications which were received at the RO at the same 
time.  In recognition of the fact that the service 
organization representing the veteran presumably has more 
knowledge of the particulars of laws and regulations 
governing VA's appeal process, the Board finds that the 
representative's September 2000 cover letter (which was 
accompanied by medical evidence expressly related to the 
connection between smoking and the veteran's cancer) should 
be deemed to be a timely notice of disagreement despite the 
language used by the veteran in the VA Form 21-4138 which was 
enclosed with the representative's cover letter.  The Board 
believes that more weight should be given to the 
representative's cover letter (which used customary 
terminology pertinent to the VA appeal process) than the 
veteran's letter which used incorrect terminology.   

Further, while the veteran's original claim filed in May 1998 
did not refer to any theory of service connection based on 
tobacco use, the Board believes that the raising of such 
theory in the timely notice of disagreement is sufficient 
(under the particular circumstances of this case) to support 
a finding that the tobacco use claim was effectively filed 
prior to June 9, 1998.  While the May 1998 claim did not 
specify which theories of service connection were being 
advanced, the law at that time did allow for the possibility 
of service connection for disability due to tobacco use.  
Given that the subsequent notice of disagreement clarified 
the theory the veteran was advancing, the Board concludes 
that the tobacco use theory may reasonably be viewed as 
having been contemplated by the May 1998 claim. 

The Board's finding that the May 1998 claim should be viewed 
as also including the tobacco use theory (although not 
articulated at that time) also appears to be supported to 
some degree by the finding of the United States Court of 
Appeals for the Federal Circuit in Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  In that decision, the Federal 
Circuit found that once a veteran properly made out a well-
grounded claim for a current disability, VA's duty to assist 
attached to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the veteran.  While the RO determined in the January 2000 
rating decision that the veteran's claim was not well-
grounded, the well-grounded claim requirement was removed 
from applicable law by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This law was enacted in November 2000, during the 
course of the present appeal.  Therefore, the benefit of this 
new legislation must be applied to the veteran's present 
appeal.  The Board therefore believes that the holding of the 
Federal Circuit in Schroeder also applies to the current 
appeal. 

The end result of the above findings is that the veteran's 
tobacco use claims should be considered under applicable law 
in effect prior to June 9, 1998, which allowed for the 
possibility of service connection for disability due to 
tobacco use.  Since the RO has not considered the veteran's 
claim under the prior law, further action in that regard is 
necessary before the Board may properly proceed with 
appellate review. 

The Board has set out three issues on the cover page of this 
decision to make it clear that consideration must be given to 
whether service connection is warranted for throat cancer 
incurred or aggravated during military service, including as 
directly due to the use of tobacco during service.  
Consideration must also be give to whether service connection 
is warranted for nicotine dependence and, if so, whether the 
throat cancer is secondary to such nicotine dependence.  The 
RO's attention is directed to appropriate opinions of VA's 
General Counsel which address the particulars of these types 
of claims.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
actions to comply with the notice and 
assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West Supp. 2001) and implementing 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

a)  In this regard, the RO should also 
request that the veteran identify all 
medical care providers who have treated him 
for or have knowledge of his smoking 
history, cancer of the larynx, or tobacco 
addiction, which are not already of record.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.  

b)  The RO should also request that the 
veteran submit statements from any 
individuals who have knowledge of the time 
period when he began smoking and of his 
smoking history.  The veteran should be 
encouraged to provide statements from 
individuals who knew him both before, 
during, and after active military service.

c)  The RO should also contact Elizabeth A. 
Lindeke, M.D. and  Eugene P. Falk, M.D. and 
request clarification as to the basis for 
their September 2000 opinion letters to 
include information as to the time period 
they treated the veteran.  

2.  After completion of the above, The RO 
should arrange for an examination of the 
veteran by an appropriate VA specialist for 
the purpose of ascertaining the current 
nature and etiology of the veteran's cancer 
of the larynx, status post laryngectomy, 
and nicotine dependence.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
cancer of the larynx is a direct result of 
tobacco use during service or of any other 
incident of the veteran's active military 
service.  The examiner should also indicate 
whether it is at least as likely as not 
that the veteran developed a dependence on 
nicotine during active military service (as 
opposed to such nicotine depended which 
developed prior to or after service) and, 
if so, whether the veteran's throat cancer 
was related to such nicotine dependence.  
Detailed bases for all opinions should be 
provided.  

3.  The RO should then review the expanded 
record and determine whether the benefits 
sought can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any claim which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


